Caton, C. J. This indictment was undoubtedly insufficient and should have been quashed. It was designed to be upon a forged certificate of qualification to teach a common school, by the school commissioner of Monroe county, to the prisoner ; which was lost. The indictment does not set forth the tenor or substance of such a certificate as would authorize the prisoner to he employed as a teacher and draw the public money. The law requires such a certificate to state that the person is of good moral character, and is qualified to teach orthography, reading in English, penmanship, arithmetic, English grammar, modern geography, and the history of the United States. The indictment does not find that the forged paper contained any such statements, or the substance of them. All it states is, that the certificate purported to authorize the prisoner to keep a school in any of the districts and draw the public school funds, in any school district in Monroe county. If this was the substance of the paper, it was not such a certificate as the law required, to authorize the directors to employ the prisoner as a teacher. It does not appear that it contained any statement of his qualifications to teach a school, as is specified in the law. But more than this, the indictment expressly avers that the substance of the certificate was unknown to the grand jurors. Where an indictment is upon a lost instrument, which is a forgery, it should set out the' substance and effect of the instrument, that the court may see that it was such an instrument as to forge which constitutes a crime. In this respect, the indictment upon which the prisoner was convicted is entirely defective. But the proof was as insufficient as the indictment. Had . the indictment set out such a certificate as the law requires, the proof would not have sustained it. Eor this reason we shall not remand the case. The judgment is reversed, and the prisoner ordered to be discharged. Judgment reversed.